          Case 1:19-cv-00608-LY Document 84 Filed 10/05/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION                          202U0C1-S      AMII:53

 CAMRON SNEED,                                 §
             PLAINTIFF,                        §
                                               §
 V.                                            §
                                                     CAUSE NO. 1:1 9-CV-608-LY
                                               §
 AUSTIN INDEPENDENT                            §
 SCHOOL DISTRICT,                              §
               DEFENDANT.                      §

                                            ORDER

        IT IS ORDERED that the Final Pretrial Conference in this case is RESET from October

29, 2020, at 9:00 a.m. to October 27, 2020, at 1:00 p.m. as a telephonic conference in the Chambers

of United States District Judge Lee Yeakel, Seventh Floor of the United States Courthouse, 501

West Fifth Street, Austin, Texas. Counsel for the parties shall call the chambers conference line

at (877) 873-8017, access code 7996289.

       SIGNED thi                  day of October, 2020.




                                             UNITED STA
